Citation Nr: 0940967	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-26 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1977 to 
December 1981, from March 1983 to March 1987, and from 
February 3, 1993 to February 22, 1993.  The Veteran had 
additional service in the Air Force Reserves until June 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Veteran submitted two lay statements in support of her 
claims in November 2008.  In April 2009, the Veteran's 
representative informed the Board that the Veteran waived RO 
review of these statements.  The Veteran testified before the 
undersigned Veterans Law Judge at a November 2008 video-
conference hearing.  A transcript of that hearing has been 
reviewed and associated with the claims file.  

FINDING OF FACT

Competent medical evidence does not show the Veteran's right 
knee condition to be causally related to her military 
service.  


CONCLUSION OF LAW

A right knee condition was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 5103, 5103A (West 2002 & Supp. 2009)), and 
implemented at 38 C.F.R. § 3.159 (2009), amended VA's duty to 
notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant about 
the information and evidence not of record (1) that is 
necessary to substantiate the claim(s); (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (2009).  This notice is to be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

The Veteran received a pre-rating letter dated in July 2006 
which provided the Veteran notice of the types of information 
and evidence needed to substantiate the claims for service 
connection, and the division of responsibility between VA and 
the Veteran for obtaining that evidence.  In addition, the 
July 2006 letter informed the Veteran how disability ratings 
and effective dates are assigned, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, VA treatment records, 
and private treatment records.  Also of record and considered 
in connection with the appeal are various written statements 
submitted by the Veteran and her friends as well as testimony 
that was given at the November 2008 Board hearing.  The Board 
notes that the Veteran, in a June 2007 statement, contended 
that her Reserves Medical records dated from March 1987 to 
2005 had not been obtained.  However, a review of the claims 
file shows that these records have been obtained and 
associated with the claims file.  

II.  Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed 
for certain chronic diseases, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A November 2001 service treatment record shows that the 
Veteran had determination for line of duty on October 14, 
2001, for tendonitis of the right knee.  The Veteran had no 
profile at that time.  The Veteran indicated that she had no 
trouble with subluxation and could walk with discomfort or 
limitation.  The examiner stated that the examination showed 
no limitation of motion or sign of right knee swelling.  She 
was deemed qualified without restriction.   
At a July 2006 VA examination, the Veteran stated that in 
1995, she suddenly began to have knee pain with swelling, but 
she was not able to document any trauma.  She reported going 
to see the medics, who told her it may be part of Desert 
Storm Syndrome.  She was given x-rays that were negative, and 
no treatment was prescribed.  The Veteran stated that her 
knee was fine until 2003 after a three mile walk on concrete 
airline tarmacs and the knee was swollen again.  She reported 
going to see the medics again, who told the Veteran that it 
might be tendonitis, and the condition resolved on its own.  
The Veteran stated that rarely she has sharp pain after a 
long walk that she describes as a nine out of ten.  The pain 
usually resolves itself within five to ten minutes of rest.  
She stated that sometimes her knee gives out after three 
fourths of a mile but she has not fallen.  The Veteran denied 
taking any medications for the condition.  She stated she was 
able to use a cardio glider for exercise and denied any other 
flares or immobility.  The Veteran denied using a brace and 
has not had surgery.  She denied any restrictions of sitting, 
standing, driving, and it does not disturb her sleep.  

Upon physical examination, the joint was cool to touch.  
There was no erythema and no increased temperature.  No pain 
on deep palpation, boney prominences were in gross alignment.  
McMurray's test and balloon tests were negative.  There was 
no atrophy of the quadriceps muscles.  Repetitive flexion and 
extension did not cause pain, weakness, fatigue, lack of 
endurance, or lack of coordination, but there was crepitus on 
palpation. The Veteran was diagnosed with no radiographic 
evidence or clinical evidence from examination and history to 
support other diagnosis.   

The Veteran was afforded a VA examination in July 2009.  The 
examiner reviewed the Veteran's claims file, service medical 
records, and radiographic studies both prior to and after the 
examination.  The Veteran stated that it was hard to say when 
her right knee pain began.  She stated she could not recall a 
specific inciting event that began the pain.  The Veteran 
reported that marching on concrete occasionally bothered her 
knee.  She described her pain as mostly anterior in nature 
and stated that the pain was an eight out of ten.  The 
Veteran reported an occasional sensation of instability, but 
denied ever having fallen.  There was no locking but minimal 
swelling.  There was no heat or redness.  The Veteran denied 
any treatment or surgery.  There have been no injections or 
MRI's.  The Veteran denied taking any medications for pain 
with the exception of an analgesic skin cream that she 
occasionally puts on.  She reported flare-ups which were 
related to activity.  The flare-ups are a nine out of ten, 
last for several hours, are precipitated by activity and 
relieved by rest.  The Veteran ambulates with a cane, which 
she uses because of her disabilities in her shoulder, lumbar 
spine, and knee.  She reported working as a secretary in a 
church and reported being able to do the job because it is 
not physically demanding on her.  

Upon physical examination the Veteran's right knee had five 
out of five strength in all muscle groups.  Her knee was 
stable to anterior, posterior, varus/valgus stresses in both 
full extension and 30 degrees of flexion.  There was no joint 
line tenderness and McMurray test was negative.  The right 
knee did have some crepitation with flexion and extension 
over her patellofemoral articulation.  X-rays of the knee 
were taken and revealed a minimal amount of medial and 
patellofemoral degenerative joint disease.  

The Veteran was diagnosed with mild osteoarthritis of the 
right knee.  The examiner opined that he was unable to find 
an event that triggered the Veteran's right knee condition.  
He stated that her examination was relatively benign with a 
good range of motion and good stability.  Her x-rays showed 
some mild arthritis that would be expected from anyone fifty 
years old who lived an active life.  There was no traumatic 
event from service that caused this right knee pain and 
degenerative joint disease.  Therefore, based on the x-rays 
which show mild osteoarthritis, the lack of evidence that 
described an inciting event and an examination that 
essentially showed a stable knee with a maintained range of 
motion, the examiner concluded that it was not likely that 
her right knee pain was related to her service in the 
military.  

In statements from the Veteran's friends, dated in November 
2008, they indicated the Veteran's knee was arthritic and 
that she was unable to walk up sets of stairs without a cane.  
Without use of her cane, her knee gave out.  They stated that 
her companion had to carry things for her as she could not 
walk and carry things because it threw off her balance.  

At the November 2008 Board hearing the Veteran testified that 
there was no specific injury that caused her knee pain, 
rather, it was more of a gradual breakdown.  She stated that 
her knee gives out and she uses a cane for ambulation.  The 
Veteran stated that her knee does not lock, snap, or pop.  

As stated above, in order to establish a service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the instant case there is medical evidence of current 
disability, the Veteran has been diagnosed with 
osteoarthritis of the right knee.  Additionally, the Veteran 
has provided lay testimony that her current disability is 
related to her active duty service.  However, in order to 
establish a claim for service connection there must be 
medical evidence of a nexus between the claimed in-service 
injury or disease and the current disability.  Here, there is 
no such positive nexus.  In this regard, the Veteran has 
failed to present medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  To the contrary the only nexus opinion of record 
is the opinion that was offered by the July 2009 examiner.  
The examiner opined that it was less likely than not that the 
Veteran's current right knee disability was related to 
service.  The examiner noted that the degenerative changes 
found in the Veteran's right knee were normal changes that 
would be expected in any active adult the Veteran's age.  


	(CONTINUED ON NEXT PAGE)





After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for a right knee condition.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee disability 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


